NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MORTEZA BENJAMIN RAY KARIMI,                    No. 19-15469

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05702-JCS

 v.
                                                MEMORANDUM*
GOLDEN GATE SCHOOL OF LAW;
DEAN ANTHONY NIEDWIECKI, in his
official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Joseph C. Spero, Magistrate Judge, Presiding**

                            Submitted March 3, 2020***

Before:      SILVERMAN, CHRISTEN, and BADE, Circuit Judges.

      Morteza Benjamin Ray Karimi appeals pro se from the district court’s

summary judgment in his diversity action arising from his suspension and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdrawal from Golden Gate University Law School. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. JL Beverage Co., LLC v. Jim Beam

Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment on Karimi’s claim

under California Education Code section 94367 because the claim was moot. See

Cal. Educ. Code § 94367(b) (under this section a plaintiff is limited to injunctive

and declaratory relief as well as attorney’s fees); Bishop Paiute Tribe v. Inyo

County, 863 F.3d 1144, 1155 (9th Cir. 2017) (a district court lacks jurisdiction over

a claim when there is no longer a possibility that a plaintiff can obtain relief).

      The district court properly granted summary judgment on Karimi’s claims

for breach of contract and breach of the covenant of good faith and fair dealing

because Karimi failed to exhaust his administrative and judicial remedies and

because the student handbook permitted the actions taken by defendants. See

Gupta v. Stanford Univ., 21 Cal. Rptr. 3d 192, 194 (Ct. App. 2004) (holding that a

student contesting discipline within a university must first exhaust internal

remedies and then file a writ of mandamus before pursuing a civil action).

      The district court properly granted summary judgment on Karimi’s

defamation and false light claims because Karimi failed to raise a genuine dispute

of material fact as to whether the alleged conduct was not either substantially true

or a statement of opinion. See Cal. Civ. Code, §§ 44, 45; Jackson v. Mayweather,


                                           2                                      19-15469
217 Cal. Rptr. 3d 234, 253, 256 (Ct. App. 2017) (for defamation, “the inquiry is

not merely whether the statements are fact or opinion, but whether a reasonable

fact finder could conclude the published statement declares or implies a provably

false assertion of fact”; if a false light claim is coupled with a defamation claim,

the false light claim succeeds or fails based on the defamation claim).

      The district court properly granted summary judgment on Karimi’s claim for

public disclosure of private facts because Karimi failed to raise a triable dispute as

to whether defendants disclosed private facts about Karimi. See Jackson, 217 Cal.

Rptr. 3d at 249 (elements of claim for public disclosure of private facts).

      The district court properly granted summary judgment on Karimi’s claim for

intentional infliction of emotional distress (“IIED”) because Karimi failed to raise

a triable dispute as to whether defendants’ actions were outrageous. See Hughes v.

Pair, 209 P. 3d 963, 976 (Cal. 2009) (elements of an IIED claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    19-15469